

115 S362 IS: Federal Employees Paid Parental Leave Act of 2017
U.S. Senate
2017-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 362IN THE SENATE OF THE UNITED STATESFebruary 13, 2017Mr. Schatz (for himself, Mrs. Gillibrand, and Mr. Van Hollen) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo provide that 6 of the 12 weeks of parental leave made available to a Federal employee shall be
			 paid leave, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Employees Paid Parental Leave Act of 2017. 2.Paid parental leave for executive branch employees (a)Amendment to title 5Section 6382(d) of title 5, United States Code, is amended—
 (1)by inserting (1) before An employee may elect the first place it appears; (2)by striking (A), (B),; and
 (3)by adding at the end the following:  (2)An employee may elect to substitute for any leave without pay under subparagraph (A) or (B) of subsection (a)(1) any paid leave which is available to such employee for that purpose.
 (3)The paid leave that is available to an employee for purposes of paragraph (2) is— (A)subject to paragraph (6), 6 administrative workweeks of paid parental leave under this subparagraph in connection with the birth or placement involved; and
 (B)any annual or sick leave accrued or accumulated by such employee under subchapter I. (4)Nothing in this subsection shall be considered to require that an employee first use all or any portion of the leave described in paragraph (3)(B) before being allowed to use the paid parental leave described in paragraph (3)(A).
 (5)Paid parental leave under paragraph (3)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing agency;
 (B)shall not be considered to be annual or vacation leave for purposes of section 5551 or 5552 or for any other purpose; and
 (C)if not used by the employee before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use.
 (6)The Director of the Office of Personnel Management— (A)may promulgate regulations to increase the amount of paid parental leave available to an employee under paragraph (3)(A), to a total of not more than 12 administrative workweeks, based on the consideration of—
 (i)the benefits provided to the Federal Government of offering increased paid parental leave, including enhanced recruitment and retention of employees;
 (ii)the cost to the Federal Government of increasing the amount of paid parental leave that is available to employees;
 (iii)trends in the private sector and in State and local governments with respect to offering paid parental leave;
 (iv)the role of the Federal Government as a model employer; (v)the impact of increased paid parental leave on lower-income and economically disadvantaged employees and their children; and
 (vi)such other factors as the Director considers necessary; and (B)shall prescribe any regulations necessary to carry out this subsection, including, subject to paragraph (4), the manner in which an employee may designate any day or other period as to which such employee wishes to use paid parental leave described in paragraph (3)(A)..
				(b)TSA
 (1)In generalSection 114(n) of title 49, United States Code, is amended— (A)by striking The personnel management system and inserting the following:
						
 (1)In generalThe personnel management system; and (B)by adding at the end the following:
						
 (2)Family and medical leave including paid parental leaveThe personnel management system under paragraph (1) shall include family and medical leave (including the ability to substitute paid leave (including paid parental leave) for any leave without pay under such family and medical leave) for employees of the Transportation Security Administration (including security screening personnel described in section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note)), which shall be provided in accordance with subchapter V of chapter 63 of title 5..
 (2)Conforming amendments relating to screener personnelSection 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note) is amended— (A)in paragraph (1), by striking paragraph (2) and inserting paragraphs (2) and (3); and
 (B)by adding at the end the following:  (3)Family and medical leave including paid parental leaveNotwithstanding any other provision of law, security screening personnel described in paragraph (1) shall be eligible for family and medical leave (including the ability to substitute paid leave (including paid parental leave) for any leave without pay under such family and medical leave) under subchapter V of chapter 63 of title 5, United States Code, and in accordance with section 114(n)(2) of title 49, United States Code..
 (c)Effective dateThe amendments made by this section shall apply with respect to any birth or placement that occurs on or after the date that is 6 months after the date of enactment of this Act.
			3.Paid parental leave for Congressional employees
 (a)Amendment to Congressional Accountability ActSection 202 of the Congressional Accountability Act of 1995 (2 U.S.C. 1312) is amended— (1)in subsection (a)(1), by adding at the end the following: In applying section 102(a)(1) (A) and (B) of such Act to covered employees, subsection (d) shall apply.;
 (2)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively; and (3)by inserting after subsection (c) the following:
					
						(d)Special rule for paid parental leave for Congressional employees
 (1)Substitution of paid leaveA covered employee taking leave without pay under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) may elect to substitute for any such leave any paid leave which is available to such employee for that purpose.
 (2)Amount of paid leaveThe paid leave that is available to a covered employee for purposes of paragraph (1) is— (A)the number of weeks of paid parental leave in connection with the birth or placement involved that correspond to the number of administrative workweeks of paid parental leave available to Federal employees under section 6382(d)(3)(A) of title 5, United States Code; and
 (B)any additional paid vacation or sick leave provided by the employing office to such employee. (3)LimitationNothing in this subsection shall be considered to require that an employee first use all or any portion of the leave described in subparagraph (B) of paragraph (2) before being allowed to use the paid parental leave described in subparagraph (A) of paragraph (2).
 (4)Additional rulesPaid parental leave under paragraph (2)(A)— (A)shall be payable from any appropriation or fund available for salaries or expenses for positions within the employing office; and
 (B)if not used by the covered employee before the end of the 12-month period (as referred to in section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1))) to which it relates, shall not accumulate for any subsequent use..
 (b)Effective dateThe amendments made by this section shall apply with respect to any birth or placement that occurs on or after the date that is 6 months after the date of enactment of this Act.
			4.Conforming amendment to Family and Medical Leave Act for GAO and Library of Congress employees
 (a)Amendment to Family and Medical Leave Act of 1993Section 102(d) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(d)) is amended by adding at the end the following:
				
					(3)Special rule for GAO and Library of Congress employees
 (A)Substitution of paid leaveAn employee of an employer described in section 101(4)(A)(iv) taking leave under subparagraph (A) or (B) of subsection (a)(1) may elect to substitute for any such leave any paid leave which is available to such employee for that purpose.
 (B)Amount of paid leaveThe paid leave that is available to an employee of an employer described in section 101(4)(A)(iv) for purposes of subparagraph (A) is—
 (i)the number of weeks of paid parental leave in connection with the birth or placement involved that correspond to the number of administrative workweeks of paid parental leave available to Federal employees under section 6382(d)(3)(A) of title 5, United States Code; and
 (ii)any additional paid vacation or sick leave provided by such employer. (C)LimitationNothing in this paragraph shall be considered to require that an employee first use all or any portion of the leave described in clause (ii) of subparagraph (B) before being allowed to use the paid parental leave described in clause (i) of such subparagraph.
 (D)Additional rulesPaid parental leave under subparagraph (B)(i)— (i)shall be payable from any appropriation or fund available for salaries or expenses for positions with the employer described in section 101(4)(A)(iv); and
 (ii)if not used by the employee of such employer before the end of the 12-month period (as referred to in subsection (a)(1)) to which it relates, shall not accumulate for any subsequent use..
 (b)Effective dateThe amendments made by this section shall apply with respect to any birth or placement that occurs on or after the date that is 6 months after the date of enactment of this Act.
			5.Clarification for members of the National Guard and Reserves
 (a)Executive branch employeesFor purposes of determining the eligibility of an employee who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 6382(a)(1) of title 5, United States Code, or to substitute such leave pursuant to subsection (d)(2) of section 6382 of such title (as added by section 2), any service by such employee on covered active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of section 6381(1)(B) of such title.
 (b)TSA employeesFor purposes of determining the eligibility of an employee of the Transportation Security Administration (including security screening personnel described in section 111(d) of the Aviation and Transportation Security Act (49 U.S.C. 44935 note)) who is a member of the National Guard or Reserves to take leave in a circumstance described in subparagraph (A) or (B) of section 6382(a)(1) of title 5, United States Code, or to substitute such leave in a manner described in subsection (d)(2) of section 6382 of such title (as added by section 2), any service by such employee on covered active duty (as defined in section 6381(7) of such title) shall be counted as service as an employee for purposes of determining whether the employee has completed 12 months of service as an employee.
 (c)Congressional EmployeesFor purposes of determining the eligibility of a covered employee (as such term is defined in section 101(3) of the Congressional Accountability Act of 1995 (2 U.S.C. 1301(3))) who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)) (pursuant to section 202(a)(1) of the Congressional Accountability Act of 1995), or to substitute such leave pursuant to subsection (d) of section 202 of such Act (as added by section 3), any service by such employee on covered active duty (as defined in section 101(14) of the Family and Medical Leave Act of 1993) shall be counted as time during which such employee has been employed in an employing office for purposes of section 202(a)(2)(B) of the Congressional Accountability Act of 1995.
 (d)GAO and Library of Congress EmployeesFor purposes of determining the eligibility of an employee of the Government Accountability Office or Library of Congress who is a member of the National Guard or Reserves to take leave under subparagraph (A) or (B) of section 102(a)(1) of the Family and Medical Leave Act of 1993 (29 U.S.C. 2612(a)(1)), or to substitute such leave pursuant to paragraph (3) of section 102(d) of such Act (as added by section 4), any service by such employee on covered active duty (as defined in section 101(14) of such Act) shall be counted as time during which such employee has been employed for purposes of section 101(2)(A) of such Act.
 6.GAO reportNot later than 5 years after the date of enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the implementation of this Act and the amendments made by this Act, which shall include—
 (1)statistical information about the number of days of paid and unpaid parental leave used by employees covered by this Act or an amendment made by this Act according to race, ethnicity, gender, and pay level; and
 (2)an evaluation of the effect of this Act and the amendments made by this Act on the recruitment and retention of such employees.